On Motion for Rehearing.
We do not see any reason to recede from the original opinion, as there is nothing new in the motion. Appellant filed a motion for a directed verdict, though the case was submitted on special issues, which was overruled, obviously because there was evidence supporting appellee’s contention, as well as not being in proper form. Then, by special charge No. 2, appellant seeks an instructed verdict as to the difference between what plaintiff claims it would have cost it to transport oil through its own pipe line and the amount which the evidence shows it* was compelled to pay the Texas Pipe .Bine Company for such transportation. This would necessitate a finding of fact as to the difference. The third special charge directs the jury, as to damages sought to be recovered, the result of loss of production, to find for the defendant. .And the fourth is, as to loss of profits plaintiff would have earned through the refining oil claimed to have been lost, to return a verdict for defendant. Each one of these charges, besides being a charge for .a general verdict, presupposes the necessity, of a finding of fact on each issue.
Appellant first requests a general verdict on the ground that there is no evidence to support any verdict, and, failing in that, then by piecemeal seeks to have the court destroy appellee’s case by denying any recovery- of the difference between what plaintiff claims it would have cost it to transport the oil through its own pipe line and what he was compelled to pay the Texas Pipe Bine Company for such transportation; then to deny the right of recovery “as the result of alleged loss of production; then deny recovery for loss of profits, which it is claimed he would have earned through the refining of 'oil claimed to have been lost by it.’’ If such were permissible, the court could by one such instruction after another charge away the plaintiff’s whole ease.
This court, in Ry. v. Jones (Tex. Civ. App.) 175 S. W. 490, especially condemned such charges. These charges are unusual. The issues were disputed; had they not been, then a question of law for the court to pass upon would have arisen, in entering a judgment, since in such a case there would be nothing left for the jury to pass on. Guerra v. Garcia (Tex. Civ. App.) 258 S. W. 532.
The court refused the several issues, each requesting a special directed verdict. These issues were unnecessary for any purpose, for, if there was no evidence to support them, the court was compelled, as a matter of law, to enter judgment for the defendant. The error, if any, was harmless.
Referring to special issue No. 8, requested: What was the purpose of securing it, and causing the special issue to be submitted to the jury, unless it were to bind some one by its answer. Surely it was not an idle request. However, we have discussed this charge in the opinion, and will let it rest at that.
We see no reason whatever to change our position in that matter, and the motion for a rehearing is overruled.